       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 1 of 46



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

ROGER HALL, et al.,                           )
                                              )
       Plaintiffs,                            )
                                              )
       v.                                     ) Civil Action No. 04-814 (RCL)
                                              )
CENTRAL INTELLIGENCE AGENCY,                  )
                                              )
  Defendant.                                  )
--------------)

                      AFFIDAVIT OF BETHANY ANN HENDERSHOT

       1.      My name is Bethany Ann Hendershot. In connection with my employment as

researcher for Mr. Clarke, I have reviewed the CIA's August 20,2019 production, which can be

found here http://johnhc1arkeIaw.com/pdflHal1-CIA/CIA -Production-2019-2012-pages.pdf.

       2.      The production is 392 documents, totaling 2,012 pages.

       3.      I composed the attached chart. It contains five columns: Page, Description, Date,

Regarding Laos, and Regarding Countries.

       4.      At lease forty-nine of the 392 records regard Laos.

       5.      Several hundred pages are redacted with the notation "(b)(3) CIA Act."

       6.      Following the chart is a tally of the number of documents generated by year,

spanning through 1962 through 2011. 152 records are from the sixties, and 149 are from the

seventies. (Some records where dates were not apparent may not have been counted, and some

records with similar material may have been consolidated.)

       I hereby certify and affirm that the forgoing is true to the best of my information,
       knowledge, and belief.

       Date: April 20, 2021.
        Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 2 of 46




Page              Description            Date                     Regarding Laos   Regarding
                                                                                   Countries
1-2               List of intelligence   Sometime after           Y                Cambodia,
                  materials indicating   August 8, 1990                            Vietnam
                  reports of             (newest
                  POW/MIA sightings      intelligence listed is
                                         from that date)
3                 Report regarding       June 1988                                 Vietnam
                  live sightings of
                  POWs as well as
                  American remains
4                 Report regarding       N/A                      Y
                  Lao resistance
                  members who
                  produced a report,
                  “Biography of
                  Prisoner,” which
                  was “reportedly
                  written by a live
                  American POW in
                  Laos.”
5-8               CIA Memorandum         June 13, 1972                             Vietnam
                  sent to the Director
                  of the DIA
9-153             FOIA Request           January 2, 1992          Y                Vietnam,
                  Listing. List                                                    Cambodia,
                  including the                                                    Thailand, China,
                  names of the                                                     USSR, North
                  requesters as well                                               Korea,
                  as their identified                                              Southeast Asia
                  topics.
154-166           Memorandum             September 20,
                  regarding a            1967
                  scheduled Board of
                  Review meeting
                  regarding the death
                  of servicemen.
                  Includes data check
                  sheets.
167-193           Memorandum             May 29, 1973
                  regarding the
                  return of missing
                  employees and
                  how they will be
                  treated upon
                  return. Includes
                  names and missing


                                                 1
      Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 3 of 46




                employee
                materials.
194-195         Meeting of the         March 23, 1973
                board of review
                regarding one
                missing Clarence N.
                Driver.
196-210         Memorandum to          April 16, 1973
                SVP-OCA. Includes
                personnel
                files/paperwork
                processing return
                of air employees
                who had gone
                missing.
211-212         Letter from Air        October 4, 1972     Y
                America to Radio of
                Free Asia
                requesting that
                information
                regarding an
                aircraft crew
                missing in action in
                Laos be broadcast
                on RFA.
213             Teletype to Chief      N/A                 Y
                Executive Officer of
                WAS with the
                subject of “Air
                America Personnel
                MIA”
214-217         Letter to Select       November 16, 1992   Y   Southeast Asia
                Committee on
                POW/MIA Affairs
                from Deputy
                Director for Senate
                Affairs with
                classified report on
                number killed,
                wounded and
                Missing in Action in
                Laos since 1961.
218-223         US Department of       October 16, 1980    Y
                Labor provides a
                list of names of
                persons classified



                                              2
     Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 4 of 46




               as MIA from the
               Vietnam War
224-226        A report detailing      March 1996         Y
               what sources have
               stated regarding
               the shootdowns of
               aircraft during the
               Vietnam Conflict
227-234        A report detailing      1999               Y   Vietnam
               findings from a
               translated
               Vietnamese
               document, “Report
               of unilateral
               investigation of the
               10th Anti-Aircraft
               Batallion, Group
               559.” It gives
               details about
               casualties and
               burials.
235-240        A typed note            March 6, 1975          Cambodia
               indicating that the
               Army had visited
               with kin of W.O.
               Varnado. A report
               follows detailing his
               demise in
               Cambodia. Several
               sections are
               crossed out.
241-250        An analysis of two      October 28, 1970       Vietnam
               letters from 1970
               signed by an MIA,
               with a handwriting
               analysis.
251-280        Memorandum              April 30, 1976
               regarding missing       (various dates)
               NBC Correspondent
               Welles Hangen.
               Contains several
               letters of differing
               dates. Contains
               letters with George
               Bush.
281-289        Report regarding        N/A                Y   Vietnam
               Air American crews


                                              3
     Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 5 of 46




               missing, as well as
               detailed charts
               regarding fatalities
               and locations.
290-291        Letter to Radio Free    September 26,     Y
               Asia requesting         1972
               that RFA broadcast
               information about
               missing Air America
               employees.
292-302        Air America Inc.        N/A               Y
               Investigation of
               Missing Aircraft in
               Laos on March 7,
               1973
303-348        Routing and Record      August 11, 1986   Y    Southeast Asia,
               Sheets as well as       (various dates)        Vietnam
               letter to Trumbull
               County Vietnam
               Veterans
               Association.
               Regards a White
               House and
               Congressional
               request that the
               CIA provide that
               Association with
               information on the
               “location of live
               Americans in
               Southeast Asia.”
               Includes
               handwritten
               letters. Intelligence
               information reports
               start on page 336,
               with a list of how
               many possible
               prisoners are at
               each location on
               pages 340-341. See
               pages 343-348, list
               of missing persons.
349-359        Letter to CIA from      March 30, 1988    Y
               Patricia Rowley
               Edwards about
               potential POW
               father. Letter from

                                              4
       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 6 of 46




                 Sen. Bob Smith to
                 Edwards and news
                 magazine article.
360-446          Routing and Record       January 21, 1988        Y
                 Sheet stating that       (various dates)
430-             Congressional
                 request is a “FOIA
                 request for
                 material in CIA files,
                 in the guise of a
                 constituent
                 request.” Regards
                 POW request by
                 Ann Holland.
                 Contains many
                 redacted/blank
                 pages.
447-454          Congressional            December 2, 2011
                 request from
                 Senator Jim Webb
                 regarding
                 documents
                 pertaining to the
                 Vietnam/POW
                 issue. Refers to the
                 McCain bill on page
                 450. Includes letter
                 from Senator Bob
                 Smith.
455-456          Redacted response        Letter is dated April
                 to request for           3, 1997.
                 information on
                 POW/MIA Vietnam
                 issue. Sent with
                 letter to Select
                 Committee on
                 Intelligence.
457              Memorandum               March 25, 1997
                 regarding phone
                 call between SSCI
                 and the CIA, who
                 referred the staffer
                 to the Defense
                 POW/MIA office.
458-460          HAC/S&I Staff            January 26, 1998
                 Briefing (redacted)
                 and a


                                                  5
      Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 7 of 46




                Memorandum for
                the Record.
461-465         Assistant General       June 16, 1999
                Council. Note for:
                redacted. Subject:
                “Ltr. to Rep.
                Vento.” Important.
                Regards CIA review
                for declassification
                of 40,000 pages of
                POW/MIA
                materials referred
                to CIA by NARA,
                under Mandatory
                Declassification
                Review.
466-467         Memorandum for          September 18,
                the Record              1992
                discussing material
                given to Senator
                Bob Smith.
468-470         Senate Select           September 1, 1992   Y
                Committee letter
                requesting
                information on Lao
                refugee identified
                as source 2402, and
                another letter
                regarding “the
                sightings in Laos in
                1986 by sources
                5343 and 5991.”
471-599         Letters to Sen. Bob     February 11, 1992   Y
                Smith and Sen.
                John Kerry
                regarding
                POW/MIA
                intelligence. See
                live sighting reports
                on pages 477-598.
600             Reply to Part IV of     February 7, 1992    Y   Vietnam
                the John Kerry/Bob
                Smith letter
                requesting
                information on
                decisions made by
                Vietnamese toward


                                               6
      Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 8 of 46




                POW’s. Original
                packet contains
                four attached
                documents,
                including
                assessments, a
                National
                Intelligence
                Estimate and a
                memorandum
                which are not
                included in this
                release.
601-602         Congressional          June 10, 1992
                letter to CIA asking
                for “COMINT
                information
                pertaining to U.S.
                POWs in Southeast
                Asia” reported as
                Human
                Intelligence.
603             Letter to CIA          June 8, 1992    Y
                requesting
                information on a
                “Laotian individual”
                with information
                about POWs.
604-606         Memorandum             May 21, 1992
                regarding
                correspondence
                and a redacted
                page.
607-609         Handwritten letter     September 26,           Vietnam
                to CIA regarding a     1984
                man’s intention to
                launch a “covert
                operation” to bring
                home POWs, which
                he calls “Come
                Back Home.”
610-612         Description of         June 20, 1997           Russia,
                meeting with                                   Afghanistan,
                Senator Bob Smith.                             Vietnam
                “Sen. Smith
                indicated that he
                was aware of some


                                              7
      Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 9 of 46




                300 NSA reports
                relating to
                Afghanistan and
                Russian POW/MIA
                matters.”
613-624         Chief Counsel         July 9, 1992       Y     Vietnam
                writes the National
                Security Council
                demanding the
                declassification of
                documents which
                should be
                disseminated to the
                public. See page
                624 for request to
                declassify
                photographs of
                possible POW/MIA
                messages/symbols
                in Laos.
625-933         Declassification of   August 11, 1992          Various
                CIA documents for                              Countries
                Senate Select
                Committee on
                POW/MIA Affairs.
                Raw intelligence
                follows, as well as
                memoranda
934-937         Letter regarding      June 3, 1999
                how many records
                there were related
                to the Senate
                Select Committee
                on POW/MIA
                affairs. There is
                only “the
                equivalent” of one
                full-time employee
                engaged in
                declassifying
                approximately
                40,000 pages of
                records.
938             Memorandum to         January 22, 1999
                Senator Bob Smith
                regarding
                POW/MIA National


                                             8
      Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 10 of 46




                Intelligence
                Estimate.
939-942         Two letters and a      September 27,            Russia
                “Clarifying            2000
                Comment” report
                regarding the
                unclassified version
                of the Joint Report
                reviewing the 1998
                NIE on POW/MIA
                issues.
943-949         Correspondence         June 25, 1999            Vietnam
                between CIA and
                U.S. Select
                Committee on
                Intelligence.
                Information on S.J.
                Res 28.
950             Memorandum by          August 21, 1992
                the Senate Select
                Committee on
                POW/MIA Affairs to
                CIA regarding
                documents
                received from the
                National Security
                Council which
                contain “CIA
                equities.”
951-952         CIA response to        August 27, 1992
                Senate Select
                Committee stating
                that it has reviewed
                the documents and
                that it would work
                with Senate Select
                Committee using
                “agreed-upon
                procedures.”
953-957         A routing slip that    June 28, 1993
                states Sen. Smith
                has been “obsessed
                with the [redacted]
                report. Time has
                not lessened his
                ardor, either.”
                Includes a


                                              9
      Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 11 of 46




                memorandum
                which describes
                Bob Smith and John
                Rowland as “angry,
                confrontational,
                and frustrated….”
958             Letter to the CIA      October 1, 1992    Y
                which requests
                information be
                given to Congress
                regarding Jack
                Williamson.
959-961         Letter to Select       October 2, 1992    Y
                Committee on
                POW/MIA Affairs
                regarding Maung
                Ngoy sightings and
                a Lao refugee.
962-964         Indochina              September 23,      Y
                Operations Group       1992
                memorandum to
                Office of
                Congressional
                Affairs regarding
                Senate Select
                Committee
                document
                requests.
965-996         Letters to the         October 2, 2000
                Select Committee
                on Intelligence and
                completely
                redacted POW/MIA
                documents.
997             A letter to Senator    June 17, 1994
                John Kerry
                requesting that
                Congress
                investigate why the
                CIA say they need
                not pay back pay to
                agents.
998-999         A Senate letter to     October 20, 1992
                the CIA requesting
                files from the
                National Indications
                Center and it


                                             10
    Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 12 of 46




              successor Strategic
              Warning Staff
              ranging from 1948-
              1975.
1000-1004     A memorandum to         November 3, 1992
              the Office of
              Congressional
              Affairs by the Chief
              of the Indochina
              Operations Group
              indicating that staff
              plans to brief the
              Select Committee
              orally, and not in
              writing.
1005-1006     Congressional           October 30, 1992
              request for
              information on
              Robert Egan and Le
              Quang Khai.
1007-1008     Memorandum              March 6, 1992       Y   Cambodia,
              regarding meeting                               Vietnam,
              with Sen. Bob                                   Thailand, Soviet
              Smith regarding a                               Union, China
              security clearance
              for staff.
1009-1085     Memorandum to           November 25, 1991
              prepare Richard J.
              Kerr for
              appearance before
              Select Committee
              on POW/MIA
              Affairs. Includes
              remarks,
              testimony, and
              talking points. See
              page 1029
              regarding Soviet
              Union and China.
              See pages 1031 and
              1042 for Laos
              POWs. 119 “Vessey
              cases” at pages
              1048-1049. Page
              1068 states that
              “NSA currently
              holds
              approximately 2000

                                            11
       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 13 of 46




                 SIGINT
                 Reports…relating to
                 the loss, capture,
                 and status of U.S.
                 personnel in
                 Southeast Asia.”
                 Foreign intelligence
                 Report from 1982:
                 Petr Ivanovich…
                 POWs number
                 2,000 in Soviet
                 Union (Pages 1082-
                 1085)
1086             Congressional          October 22, 1992   Y
                 letter requesting
                 declassification of
                 files related to
                 Clarence Driver.
1087             Congressional          October 20, 1992
                 letter asking for
                 lists of U.S. POWs
                 “still alive and in
                 captivity in
                 Southeast Asia.”
1088-1097        Indochina              October 19, 1992         Vietnam
                 Operations Group
                 memorandum
                 regarding Select
                 Committee’s
                 request for “Copies
                 of CIA documents
                 found in NSC files.”
                 Descriptions of
                 documents
                 sanitized on pages
                 1095-1097.
1098-1099        Letter to Select       November 2, 1992
                 Committee
                 regarding the
                 release and
                 withholding of
                 information.
1100-1101        Memorandum by          October 20, 1992
                 Indochina
                 Operations Group
                 regarding
                 depositions which


                                              12
    Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 14 of 46




              would remain
              classified.
1102-1103     Chief Counsel letter   October 22, 1992
              to the CIA
              requesting more
              information
              regarding potential
              storage facility
              named “Rosebud.”
1104-1107     Memorandum             May 5, 1992         Y
              detailing meeting
              with Senate Select
              Committee on
              POW/MIA
              regarding POW
              imagery in Laos,
              and the CIA’s
              understanding of
              POW signals.
1108-1113     Draft letter in        December 11, 1991
              response to
              Senator John Kerry.
              Refers to
              completely
              redacted list of
              former Chiefs of
              Station.
1114-1115     Memorandum of          January 24, 1992         Vietnam, Soviet
              meeting between                                 Union
              Senate Select
              Committee
              investigator and
              Chip Beck. The
              investigator, LeGro
              “made it very clear
              that he believed
              that there were as
              many as 60 POWs
              held by the
              Vietnamese after
              1973, that they
              were interrogated
              by the Soviets and
              did not return to
              the United States”
              (page 1114).



                                           13
    Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 15 of 46




1116-1118     Indochina              N/A                Y
              Operations Group
              memorandum
              discussing, among
              other things, a list
              of Air America
              employees who did
              not return from
              Laos (page 1117).
1119-1160     Memoranda for          December 4, 1981   Y     Vietnam
              Deputy Director of
              Central Intelligence
              and other
              intelligence
              community staff
              regarding
              upcoming hearing
              with House Task
              Force on American
              POW/MIAs in
              Southeast Asia. See
              table of contents
              on page 1126 for
              details on
              intelligence
              available. The
              intelligence is
              heavily redacted.
              Draft testimony
              starts on page
              1151.
1161-1178     Jesse Helms writes     April 9, 1981            Vietnam
              William Casey
              about phone call. A
              summary from
              Franklin Graham
              regarding a
              possible source to
              discuss the fate of
              POWs in Vietnam
              starts on page
              1163. The narrative
              with the source
              starts on page
              1166.
1179-1180     Congressional          January 3, 1991
              letter to CIA
              Director asking for

                                            14
    Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 16 of 46




              more information
              in response to
              newspaper article
              and constituent
              request.
1181-1183     Memorandum              September 13,           Soviet Union,
              describing meeting      1991                    Vietnam
              with Congressman
              Jack Fields, who
              had questions
              about whether
              POWs had been
              transported from
              Vietnam to the
              Soviet Union.
1184-1189     Memorandum of           N/A
              meeting with staff
              director of Select
              Committee
              POW/MIA.
              Discusses how the
              staff director
              requested that
              investigators be
              permitted to view
              classified files, un-
              sanitized, and on
              site. Guidelines for
              redaction are
              explained on pages
              1187-1189.
1190-1195     Memorandum              October 31, 1991        Vietnam
              regarding briefing
              of SSCI staffers
              regarding
              POW/MIA Affairs
              and the Vietnam
              conflict.
1196-1484     Letter to Office of     January 7, 1993    Y    Cambodia,
              Senate Security                                 Vietnam,
              regarding 141                                   Thailand
              classified
              documents on loan
              to the Senate
              Select Committee
              with restricted
              access. These
              documents were

                                            15
Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 17 of 46




          not to be included
          in the final report,
          or reproduced. Raw
          intelligence starting
          on page 1199. I
          have included
          excerpts; this
          section should be
          read fully, in my
          opinion. “There 50-
          60 POWs confined
          Citadel as of Aug
          69.” See page 1218
          for raw intelligence
          that Vietnamese
          intended to use
          POWs as bargaining
          tool with U.S.
          Volume 2 begins on
          page 1254. Page
          1255: “The
          movement of the
          POWs was
          supervised by
          Soviet Advisors.”
          Volume 3 begins on
          page 1302. Volume
          4 begins on page
          1308. Volume 5
          begins on page
          1354. Volume 6
          begins on page
          1380. “…however,
          it was her general
          knowledge that
          American prisoners
          were still being
          held there in
          August 1982” (page
          1405). Volume 7
          begins on page
          1415. Volume 8
          begins on page
          1436. Volume 9
          begins on page
          1452. Volume 10
          begins on page
          1475.

                                  16
    Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 18 of 46




1485-1522     Memorandum             October 29, 1992    Y
              regarding possible
              call from Senator
              John Kerry. Gates
              letters to Kerry and
              Smith, respectively.
              The summary of
              intelligence
              included with the
              letter is redacted
              (1496-1501).
              Letters between
              Congress and the
              CIA. On page 1510
              a memo discusses
              how many files on
              POWs the CIA has.
              (The data is
              redacted.) Pages
              1514-1515 have a
              report, the subject
              of which is “U.S.
              Prisoners Being
              Held by the SRV for
              Use in Negotiations
              on Aid from the
              U.S. for the SRV.”
1523-1524     Memorandum to          November 4, 1992    Y    Southeast Asia
              the National
              Security Council
              regarding “possible
              covert action in
              connection with
              POW/MIA issues.”
1525-1526     Letter to Senate       December 2, 1992    Y    Vietnam
              Select Committee.
1527-1528     Memorandum from        November 23, 1992   Y    Vietnam
              Indochina
              Operations Group,
              with the subject,
              “Information on
              Whether Civilian
              Pilots in Indochina
              Used Distress
              Symbols.”
1529-1534     CIA fax to Senate      December 4, 1992         Vietnam
              Select Committee,
              with information

                                           17
       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 19 of 46




                 regarding
                 debriefing of
                 defector General
                 Jan Sejna.
1535-1546        Memorandum              May 15, 1992       Y    Vietnam
                 regarding Senate
                 Select Committee
                 Investigator’s visit.
                 On page 1537, “I
                 told him that last
                 fall we had
                 reviewed 400 CIA
                 intelligence
                 disseminations on
                 live sightings, and
                 in every case the
                 actual information
                 can be
                 declassified…”
                 (second half
                 redacted).

1547-1550        Memorandum by           May 19, 1992
                 the Indochina
                 Operations Group
                 regarding “Items
                 Requested by
                 Senate
                 Investigator…”
1551-1556        Letters from Senate     July 22, 1981
                 to CIA. Pages 1555-
                 1556 contains
                 names of missing,
                 “all Arkansas
                 unaccounted for in
                 Southeast Asia.”
1557             Memorandum for          September 14,
                 the Director of         1981
                 Central Intelligence
                 about plans for a
                 meeting with
                 Senator DeConcini.
1558             Memorandum              January 26, 1968
                 indicating that
                 there were no
                 vacancies for
                 applicants.


                                                18
       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 20 of 46




1559             Memorandum              January 25, 1968
                 regarding air freight
                 specialist
                 applications.
1560             Attached                January 17, 1968
                 applications for air
                 freight specialist
                 candidates.
1561             Personnel file for      N/A
                 Edward James
                 Weissenback.
1562             Cover Sheet             June 21, 1968
                 regarding
                 Weissenback.
1563             Personnel file          November 16, 1967
                 regarding
                 Weissenback’s
                 character.
1564             Personnel file          November 16, 1967
                 regarding
                 Weissenback’s
                 character.
1565             Personnel file          November 16, 1967
                 regarding
                 Weissenback’s
                 character.
1566             Personnel file          November 16, 1967
                 regarding
                 Weissenback’s
                 character.
1567             Personnel file          November 16, 1967
                 regarding
                 Weissenback’s
                 character.
1568             Request for             October 22, 1974
                 Personnel Action.
1569             Request for             September 18,
                 Personnel Action.       1970
1570             Letter to National      May 6, 1975
                 Broadcasting,
                 regarding Welles
                 Hangen: “Leng
                 stated that Welles
                 Hangen was
                 captured alive and
                 was last seen alive
                 on Monday, June 1,


                                               19
       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 21 of 46




                 the day after
                 capture.”
1571             DIA sent photos to     August 13, 1987
                 “Bob” to identify if
                 they are of a man
                 listed as MIA
1572-1580        Analysis of photos     September 29,
                 indicates “it is       1987
                 unlikely that the
                 photographs are of
                 the same
                 individual.” Photos
                 are included.
1581             Letter or telegraph    August 5, 1967
                 by “Crundy”
1582             Request for            September 26,
                 personnel action       1970
                 regarding
                 Weissenback.
1583             Letter or telegraph    October 7, 1967
                 by “Crundy”
1584             Request for            September 26,
                 personnel action       1970
                 regarding
                 Weissenback.
1585             Request for            Effective date of
                 personnel action       March 31, 1969
                 regarding
                 Weissenback
1586-1593        Article regarding      March 17, 1994           Vietnam
                 remains of CIA
                 employee killed in
                 1975 plane crash in
                 Vietnam.
1594             Cable from “grundy     August 6, 1967      Y
                 Taipei.”
1595-1599        Department of          February 7, 1994
                 State fax
                 transmission to
                 Patsy Hollings
                 regarding
                 identification of
                 remains of James A.
                 Rawlings.
1600-1607        Department of          February 4, 1994
                 State Fax
                 Transmission to


                                               20
       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 22 of 46




                 Patsy Hollings with
                 “DOD/PA’s
                 Proposed Press
                 Release.” Includes
                 talking points.
1608-1610        Letter from the         March 4, 1991
                 Office of Vietnam,
                 Laos, and
                 Cambodia Affairs to
                 CIA regarding
                 James Rawlings.
1611             Memorandum              September 15,
                 regarding the death     1967
                 of three individuals.
1612             Message regarding       April 17, 1989
                 “Casualty Problem
                 RE James
                 Rawlings.”
1613             Aeronautical            N/A
                 message draft.
1614             Letter to Army          August 28, 1985         Vietnam
                 Central
                 Identification
                 Laboratory
                 regarding remains
                 of James A.
                 Rawlings.
1615             Memorandum to           N/A
                 State Department
                 regarding “recovery
                 of remains—Mr.
                 James A. Rawlings.”
1616-1617        Draft                   N/A                     Vietnam
                 Memorandum for
                 Director of
                 Personnel
                 regarding James
                 Rawlings.
1618             Two Cables. Date        N/A
                 obscured.
1619             Cables regarding        August 12, 1967
                 downed aircraft.
1620             Aeronautical            N/A
                 message draft.
                 States, “repeat
                 opinion here is that
                 Pirkle perished in


                                                21
       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 23 of 46




                 the aircraft which
                 was destroyed by
                 fire. “
1621             Handwritten note        N/A
                 regarding the
                 “presumed death”
                 of Pirkle.
1623-1627        Memorandum to           January 13, 1976        Vietnam
                 Director of
                 Personnel
                 regarding Rawlings,
                 missing person
                 status. Includes
                 declaration of
                 presumption of
                 death and minutes
                 from committee
                 meeting regarding
                 that conclusion.
1628             Aircraft Accident       September 15,      Y
                 Review regarding        1967
                 loss of aircraft. The
                 surviving crew
                 members returned
                 to Udorn.
1629-1630        Memorandum from         August 24, 1967
                 Air America
                 personnel manager
                 regarding the
                 presumed death of
                 Pirkle.
1631-1633        Letter to U.S.          August 12, 1967    Y
                 Department of
                 Labor regarding
                 presumed death of
                 Pirkle as well as
                 additional forms.
1634             Letter to U.S.          August 24, 1967
                 Embassy from Air
                 America regarding
                 Pirkle.




                                               22
       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 24 of 46




1635             Report of assumed      September 12,
                 death of American      1967
                 Citizen issued by
                 American Foreign
                 Service, regarding
                 Pirkle.
1636-1637        Employee Accident      N/A
                 Report regarding
                 Pirkle.



1638             Base/Station           August 22, 1967
                 Clearance Slip
                 regarding Pirkle.



1639-1642        Message which          042351Z
                 states Rawlings was
                 in an aircraft that
                 crashed into a
                 mountain. Says
                 there’s no chance
                 of finding survivors
                 and that there’s
                 little chance
                 anyone could have
                 survived.
1643-1644        Message regarding      January 13, 1975
                 downed aircraft
                 and search and
                 rescue.


1645-1648        Board of review        N/A
                 document
                 regarding
                 presumed death of
                 Pirkle.

1649             Personnel              August 9, 1967
                 clearance slip
                 regarding Pirkle.




                                              23
       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 25 of 46




1650             Cable that             September 8, 1963
                 wreckage was
                 spotted but
                 “darkness
                 prevented positive
                 identification… “
1651-1655        Cable indicating       January 1975             Vietnam
                 problems with
                 search and rescue
                 due to weather and
                 inability to locate
                 the beeper.
                 “Wreckage was
                 never located.”
1656             Cable regarding        September 6, 1963
                 Eugene Henry
                 Debruin.



1657             Two American           September 5, 1963
                 Cable & Radio
                 System cables
                 regarding “aircraft
                 overdue and
                 presumed missing
                 search results
                 negative…”
1658             American Cable &       September 10,
                 Radio System cable     1963
                 regarding wreckage
                 of aircraft.


1659             Cable regarding        January 1975             Vietnam
                 search and rescue.




1660-1661        Cable regarding        January 1975             Vietnam
                 search and rescue.
                 “Aircraft records do
                 not indicate that
                 aircraft has
                 emergency beeper
                 installed. “


                                              24
       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 26 of 46




1662-1665        Cable saying it may   January 15, 1975          Vietnam
                 take “as long as 15
                 days” for the crash
                 site to cool off.
                 Requirement that
                 there be a secure
                 landing zone.
                 Regards Rawlings.
1666-1668        Cable describing      January 19, 1975
                 planned effort for
                 investigation of
                 plane crash.


1669-1670        Cable regarding Air   January 1975
                 America flight with
                 Rawlings.



1671             Cable indicating      September 9, 1963
                 “latest report
                 wreckage positively
                 identified…inside
                 accuracy prior
                 report one remains
                 now
                 questionable…”
1672             Cable indicating      October 19, 1963
                 that source claims
                 crew members
                 captive, “unable to
                 confirm accuracy…”

1673             Pathet Lao            October 15, 1963    Y
                 Ministers sent
                 letter “advising that
                 the families of the
                 Air America crew
                 members could
                 write to the crew
                 members if they
                 wished and that the
                 Communists would
                 deliver this mail.”




                                             25
       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 27 of 46




1674             Memorandum             September 16,
                 regarding a Board      1963
                 of Review Meeting
                 stating
                 “information is
                 incomplete…as to
                 whether the
                 individuals survived
                 the accident…”
1675-1676        Letters to Air         May 20, 1964        Y
                 America.




1677             Memorandum             December 14, 1963
                 regarding death
                 certificates for
                 Cheney and
                 Herrick.

1678             Cable stating          October 24, 1963
                 Cheney and Herrick
                 are likely dead and
                 other crew
                 members prisoner,
                 but “reluctant
                 make public
                 statement until
                 more positive
                 evidence
                 available.”
1679             Memorandum for         November 22, 1963
                 death certificates
                 for Cheney and
                 Herrick asking for a
                 reviewed Report of
                 Death.
1680-1681        Department of          June 12, 1964       Y
                 Labor document
                 regarding Joseph
                 Cheney’s aircraft
                 crash in Laos.




                                              26
       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 28 of 46




1682-1683        Department of          June 12, 1964       Y
                 Labor document
                 regarding Charles
                 Grant Herrick’s
                 aircraft crash in
                 Laos.
1684             Cable regarding        January 1975
                 wreckage found on
                 mountain.



1685             Proficiency Training   December 8, 1967
                 document
                 regarding Clarence
                 Driver.


1686             Cable stating that     January 1975
                 station medical file
                 holdings for
                 Rawlings would “be
                 useless for
                 identification
                 purposes” and
                 requests
                 headquarters
                 provide this data.
1687-1689        Cable regarding        January 1975
                 weather hindrance
                 of crash site
                 investigation.


1690             Cable regarding        January 20, 1975
                 investigation of
                 crash site.



1691-1695        Proficiency Training   December 13, 1967
                 documents for C.N.     (various dates)
                 Driver.




                                              27
       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 29 of 46




1696-1698        Cable describing       January 21, 1975
                 low to moderate
                 threat over
                 suspected crash
                 site.

1699-1709        Proficiency Training   September 11,
                 documents for C.N.     1969
                 Driver.



1710             Cable indicating       January 29, 1975         Vietnam
                 that formal request
                 for recovery
                 mission be
                 submitted soonest.

1711-1715        Synthetic              February 26, 1973
                 instrument training    (various dates)
                 certification for
                 C.N. Driver.


1716-1717        Certificates of        November 12, 1972
                 Ground Training for    (various dates)
                 C.N. Driver.



1718-1720        Cable stating Col.     February 1, 1975         Vietnam
                 Fountaine will lead
                 overall recovery
                 team in Nha Trang


1721-1723        Completion of          July 25, 1971
                 training records for   (various dates)
                 a number of
                 individuals
                 including C.N.
                 Driver.




                                               28
       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 30 of 46




1724-1725        Cable indicating       February 3, 1975
                 JCRC standing
                 down until threat
                 assessment
                 resolved. Medical
                 records of Rawlings
                 turned over.
1726-1727        Cable indicating       February 4, 1975         Vietnam
                 that DAO had not
                 reviewed its threat
                 assessment back up
                 to moderate/high,
                 “…unable to
                 determine how this
                 misinformation
                 reached JCRC Hqs.”
1728-1729        Completion of          May 30, 1968
                 training records for
                 a number of
                 individuals
                 including C.N.
                 Driver.
1730             Cable regarding        February 13, 1975        Vietnam
                 JCRC recovery
                 mission.



1731             Completion of          October 12, 1967
                 training record for
                 a number of
                 individuals
                 including C.N.
                 Driver.
1732-1734        Cable regarding        February 12, 1975
                 JCRC recovery
                 mission.



1735-1736        Personnel files for    N/A
                 Clarence Nesbit
                 Driver.




                                              29
       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 31 of 46




1737             Request for            October 22, 1974
                 personnel action
                 administratively
                 transferring
                 American missing
                 employees from
                 BKK to WAS.
1738-1739        Cable indicating       March 3, 1975            Vietnam
                 there may be a ten
                 day delay in
                 mission “due to
                 other needs for its
                 equipment,
                 presumably for
                 possible evacuation
                 from Phnom Penh.”
1740-1741        Cable indicating       March 1975               Vietnam
                 “Embassy has
                 learned unofficially
                 that ASSAG is
                 uneasy about
                 implementing JCRC
                 recovery plan…and
                 will probably pass
                 proposal to
                 CINCPAC for
                 approval. Such a
                 move would
                 probably result in
                 additional delay of
                 several days at
                 best.”
1742-1743        Cable, “CONGEN         March 1975
                 Spear then
                 comments that the
                 delay and late
                 notification put a
                 strain on our
                 relations with the
                 Khanh Hoa
                 authorities and we
                 was “baffled” at
                 the delay.”




                                              30
       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 32 of 46




1744             Request for            July 1, 1974
                 Personnel Action
                 for C.N. Driver.



1745-1746        Cable, indicating      March 7, 1975            Vietnam
                 that the C-123
                 recovery operation
                 has a feasible
                 (potential) planned
                 “initiation date
                 on/about 19
                 March.”
1747-1751        Request for            May 30, 1974
                 Personnel Action
                 for C.N. Driver.
                 Administratively
                 transferring file of
                 driver to UTH “due
                 to closing of VTE
                 base.”
1752-1754        Cable, recover         March 4, 1975            Vietnam
                 mission delayed
                 until as least “20
                 March.”


1755-1758        Request for            September 13,
                 Personnel Action       1968. (Various
                 forms for C.N.         dates.)
                 Driver.


1759             Memorandum             November 5, 1969
                 regarding C.N.
                 Driver receiving an
                 unsatisfactory
                 grade on route/line
                 checks.
1760             Message calling for    January 14, 1975
                 clarification of
                 garbled message.




                                               31
       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 33 of 46




1761             Note regarding        N/A
                 Driver: “the final
                 approach was two
                 high and too fast…I
                 had to take over
                 the aircraft and
                 make the landing.”
                 (sic)
1762             Department of         Date unintelligible
                 Labor document
                 regarding James
                 Rawlings.


1763             Memorandum            May 15, 1974
                 regarding
                 employees to be
                 administratively
                 transferred
                 VTE/UTH. Includes
                 C.N. Driver
1764             Advance notice of     March 15, 1973
                 personnel action
                 regarding missing
                 employees C.N.
                 Driver and J.H.
                 Ackley.
1765             A list of names       N/A
                 including C.N.
                 Driver.



1766             List of Missing       N/A
                 Personnel




1767             C.N. Driver           N/A
                 personnel
                 information.




                                              32
       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 34 of 46




1768             Air America letter      November 21, 1973   Y
                 to JCRC indicating
                 “No photograph of
                 the crash site is
                 available and there
                 has been no ground
                 party into the site
                 to provide positive
                 identification.”
1769-1777        Cable                   January 19, 1975        Vietnam
                 recommending
                 going forward with
                 investigation but
                 that “it is virtually
                 certain that there
                 are no survivors.”
1778-1781        Initial report of       030825Z                 Vietnam
                 missing aircraft.




1782             Air Ameirca letter      September 24,
                 to Department of        1973
                 Labor regarding
                 Ackley, Boyles,
                 Cavill and Driver,
                 which lists them as
                 “captured.”
1783             Air Force letter to     August 21, 1975
                 Air America asking
                 to verify the date
                 C.N. Driver went
                 missing and
                 whether he was a
                 “civilian officer” or
                 employee of the
                 government.
                 Letter indicating       October 22, 1969
                 that C.N. Driver is
                 an Air Asia
                 employee.




                                               33
       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 35 of 46




1785             Chart which is         January 14, 1970
                 faded and
                 unintelligible.



1786             Document stating       N/A
                 that exam results
                 will be available
                 Monday.


1787             Letter to Clarence     September 8, 1970
                 Driver.




1788             Letter to Clarence     August 20, 1970
                 Driver nominating
                 him to serve as
                 block warden.


1789-1790        Personnel files C.N.   December 31, 1965
                 Driver                 (various dates)




1791-1793        Area Familiarization October 1971
                 Training Records     (various dates)




1794-1801        Letter to Air          December 23, 1965
                 America by
                 Clarence N. Driver
                 with resume, cover
                 letter, and other
                 documents.




                                              34
       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 36 of 46




1802 -1804       Area Familiarization September 1971
                 Training Record for
                 C.N. Driver.



1805-1807        Letter of offer of     February 16, 1966
                 employment for
                 Clarence N. Driver.



1808             Area Familiarization September 13,
                 Training Record for 1971
                 C.N. Driver.



1809-1810        Pilot Flight Check     October 14, 1970
                 Records, C.N.
                 Driver.



1811             Letter from            February 22, 1966
                 Clarence Driver to
                 Air Asia Company
                 regarding
                 documentation and
                 compensation
                 questions.
1813-1815        Pilot Flight Check     September 17,
                 Record, C.N. Driver.   1969
                 Attachment to OPS
                 373 recommending
                 Link Training.

1816             Letter to U.S.
                 Officers’ Open
                 Mess regarding
                 Clarence Driver.




                                              35
       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 37 of 46




1817             Pilot Flight Check     September 1972
                 Record, C.N. Driver




1818             Personnel Division     May 18, 1966
                 orientation slip for
                 C.N. Driver.



1819 – 1820      Pilot Flight Check     December 2, 1971
                 Record, C.N. Driver




1821             Letter successfully    August 22, 1966
                 completing
                 probationary
                 period, for C.N.
                 Driver.

1822-1826        Pilot Flight Check     September 10,
                 Records, C.N.          1971
                 Driver



1827-1845        Personnel files for    Various dates.
                 C.N. Driver,           December 2, 1972
                 including Pilot
                 Flight Check
                 Records and
                 evaluation reports.
1846-1847        Board of Review        March 23, 1973
                 meeting regarding
                 Clarence N. Driver,
                 determining that
                 he is considered
                 “Missing.”




                                              36
       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 38 of 46




1848-1873        Personnel files for     July 4, 1969.
                 C.N. Driver,            Various dates.
                 including Pilot Data
                 and Flight Times
                 Reports and
                 evaluation reports,
                 as well as area
                 familiarization
                 training records
                 and completion of
                 training records.
1874-1883        Flight incident         September 25,
                 reports involving       1969 (Various dates
                 C.N. Driver.            and investigations)
                 Recommended to
                 reduce Captain
                 Driver to First
                 Officer status (Page
                 1883).
1884-1894        Travel order, arrival   February 19, 1973
                 checksheet,
                 proficiency training,
                 and other
                 documents etc. for
                 C.N. Driver.
1895-1897        Statement, which is     June 20, 1996
                 unintelligible,
                 signed by C.N.
                 Driver.


1898             Memorandum              August 3, 1962
                 detailing the
                 selection of Charles
                 G. Herrick “over 11
                 other candidates.”

1899             Cable.                  August 3, 1962




                                               37
       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 39 of 46




1900-1902        References for         August 2, 1962
                 Chuck Herrick.




1903-1911        Personnel files for    January 1962
                 Chuck Herrick.         (various dates)
                 Letter in which
                 Herrick indicates
                 that he would
                 consider a co-pilot
                 position.
1912-1913        C.N. Driver’s time     December 27, 1971
                 off flight schedule.   and October 6,
                                        19762



1914             Cable that aircraft    N/A
                 is overdue.




1915-1919        Cables regarding       March 8, 1973
                 Aircraft reported
                 missing after
                 departing from
                 Luang Prabang.
                 Relatives notified.
1920-1921        Cable indicating       March 10, 1973
                 search and rescue
                 ongoing with no
                 further results at
                 that time.

1922             Cable stating that     March 14, 1973
                 wreckage was
                 found and that SAR
                 aircraft
                 encountered
                 ground fire.




                                               38
       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 40 of 46




1923             Letter from            September 21,
                 Aviation Safety        1962
                 Division requesting
                 L.W. Bowman and
                 C.G. Herrick take a
                 written
                 examination.
1924             Cable indicates that   March 15, 1973
                 wreckage was
                 located, and
                 “destroyed by
                 impact and fire”
                 with “no apparent
                 survivors” or
                 parachutes.
1925             Cable indicates that   March 9, 1973
                 search was
                 impeded by
                 weather.


1926-1928        Personnel files for    September 11,
                 C.G. Herrick,          1962 (various
                 including a travel     dates)
                 order and
                 orientation slip.

1929             Air America letter     January 25, 1973
                 to C.N. Driver
                 regarding Far East
                 Pilots Association
                 strike attempt.

1930-1931        Personnel files for    January 1, 1973
                 C.N. Driver.           (various dates)




1932             A memorandum           May 29, 1973
                 regarding missing
                 Air America
                 employees.




                                              39
       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 41 of 46




1933             A travel order for     August 27, 1962
                 Herrick.




1934-1937        A data check sheet     N/A
                 for Clarence N.
                 Driver.



1938-1939        An employee            March 21, 1973
                 accident report for
                 C.N. Driver.



1940             A cable from Taipei.   August 24, 1962




1941             Letter from Charles    (received) August
                 Herrick to G. W.       10, 1962
                 Gilmer.



1942             A personnel            August 7, 1962
                 document for
                 Charles G. Herrick.



1943             A cable.               N/A




                                              40
       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 42 of 46




1944             A Department of         May 20, 1964        Y
                 Labor letter to Air
                 America regarding
                 the death of two
                 American pilots.

1945-1949        A preliminary           November 8, 1963    Y
                 report of an aircraft
                 accident.



1950-1952        Several personnel       November 27, 1962
                 files for Charles G.
                 Herrick.



1953             Letter stating that     September 14,
                 three U.S. nationals    1963
                 were killed in an
                 aircraft accident,
                 including Herrick.

1954-1955        Memorandum              November 2, 1963
                 regarding the
                 presumptive report
                 of death for Charles
                 G. Herrick.

1956-1957        Bastian requests        November 22, 1963   Y
                 revised Report of
                 Death for Cheney
                 and Herrick. This
                 letter is repeated in
                 an additional
                 memorandum.


1958             A letter describing     December 14, 1963
                 a revised
                 presumptive report
                 of death for Cheney
                 and Herrick.




                                               41
       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 43 of 46




1959             Cable indicating a    July 18 (remainder   Y
                 lack of photographs   unintelligible)
                 for Herrick and
                 other personnel.


1960-1963        Five cables           September 5, 1963
                 regarding a missing   (various dates)
                 aircraft.



1964             A letter describes    October 15, 1963
                 how the
                 communists have
                 offered to let thee
                 family of the Air
                 America crew
                 members write to
                 the lost crew.
1965             A cable which is      N/A
                 unintelligible.




1966             Cables.               August 12, 1966




1967-1971        References for        January 4, 1966
                 Clarence N. Driver.




1972             Two cables.           May 4, 1966




                                             42
       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 44 of 46




1973             Letter to Air Asia      March 18, 1966
                 company from
                 Clarence Driver
                 complaining about
                 his current
                 employer.
1974             Western Union           March 21, 1966
                 cables to and from
                 Clarence Driver
                 regarding Air Asia
                 job.

1975             Memorandum              February 25, 1974
                 containing names
                 of missing
                 employees.


1976             An American             October 22, 1963    Y
                 Foreign Service
                 report of death of
                 American citizen
                 regarding Joseph C.
                 Cheney II.
1977-1978        Newspaper articles,     January 7, 1972     Y
                 “Air America calls      and December 29,
                 off search” and         1971
                 “CIA Airliner is Lost
                 over Northern
                 Laos.”
1979             A routing slip          July 27, 1972       Y
                 regarding Air
                 America’s reward
                 offer for its missing
                 crewmembers, as
                 published in a Lao
                 newspaper.
1980             Newspaper article.      December 31, 1971   Y




                                                43
       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 45 of 46




1981-1982        Cable.                 December 27, 1971




1983             A cable regarding      December 24, 1971
                 destroyed aircraft.




1984             A memorandum           May 16, 1974
                 indicates that the
                 JCRC has forwarded
                 a copy of a
                 requested report.

1985-1986        A State Department     January 13, 1975
                 letter including a
                 copy of the State
                 Department report
                 for the death of
                 Edward J.
                 Weissenback.
1987-1998        Personnel files for    September 25,
                 Weissenback.           1970 (various
                                        dates)



1999-2001        Cables regarding       July 13, 1970
                 reemployment           (various dates)
                 status of
                 Weissenback.
                 Handwritten note
                 with contact
                 information.
2002             Letter requesting to   March 6, 1969
                 lay off five air
                 freight specialists.




                                               44
       Case 1:04-cv-00814-RCL Document 364-1 Filed 04/20/21 Page 46 of 46




2003-2011        Personnel files for   October 30, 1968
                 Weissenback.          (various dates)


2012             Cable requesting
                 photographs for
                 personnel including
                 Cheney and Herrick



             YEAR OF INTELLIGENCE*
             2011:        1 record
             2000:        2 records
             1999:        5 records
             1998:        2 records
             1997:        2 records
             1996:        1 record
             1994:        3 records
             1993:        2 records
             1992:        33 records
             1991:        7 records
             1989:        1 record
             1988:        2 records
             1987:        2 records
             1986:        1 record
             1985:        1 record
             1981:        3 records
             1980:        1 record
             1976:        3 records
             1975:        32 records
             1974:        9 records
             1973:        27 records
             1972:        12 records
             1971:        42 records
             1970:        22 records
             1969:        24 records
             1968:        18 records
             1967:        37 records
             1966:        23 records
             1965:        2 records
             1964:        3 records
             1963:        25 records
             1962:        20 records
       *     Records may contain multiple pages from differing dates. Some of the
             records from the 1990s also contained underlying intelligence from the
             1960s, 1970s, and 1980s.

                                             45
